State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    105995
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DANIEL FELDER,
                    Appellant.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., Rose, Egan Jr. and Devine, JJ.

                             __________


     David M. Abbatoy Jr., Rochester, for appellant.

      Karen A. Heggen, District Attorney, Ballston Spa (Ann C.
Sullivan of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered April 26, 2013, convicting
defendant upon his plea of guilty of the crime of attempted
assault in the second degree.

      Defendant waived indictment and pleaded guilty to the crime
of attempted assault in the second degree as charged in a
superior court information. Under the terms of the plea
agreement, he was to waive his right to appeal and be sentenced
as a second felony offender to 1½ to 3 years in prison.
Defendant signed a written waiver of his right to appeal and was
subsequently sentenced in accordance with the terms of the plea
agreement. He now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
                              -2-                  105995

nonfrivolous issues to be raised on appeal. Upon reviewing the
record and counsel's brief, we agree. Therefore, the judgment is
affirmed and counsel's request for leave to withdraw is granted
(see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d
650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Rose, Egan Jr. and Devine, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court